Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 31, 2018

                                       No. 04-18-00727-CV

                                IN THE INTEREST OF K.M.J,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02187
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights
to the child, the reporter’s record was due on October 19, 2018. See TEX. R. APP. P. 35.1(b).
         On October 22, 2018, court reporter David R. Zarate filed a notification of late reporter’s
record. He indicated his other duties preclude him from working on the record, and he expects to
file the record by November 2, 2018.
        On October 23, 2018, this court ordered Appellant to show cause why this appeal should
not be dismissed for want of jurisdiction. We suspended all other appellate deadlines, including
the reporter’s record deadline, pending further order of this court.
       The court reporter’s notice of late record is MOOT.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court